ACCEPTED
                                                                                                    03-14-00374-CV
                                                                                                           4035747
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               2/5/2015 12:46:53 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                             CLERK
                                CAUSE NO.        03-14-00374-CV

C & M JONES INVESTMENTS LP                   *              IN THE COURT OF APPEALS
                                                                            FILED IN
                                             *                       3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                             *
v.                                           *                       2/5/2015 12:46:53 PM
                                                            THIRD DISTRICT
                                             *                         JEFFREY D. KYLE
                                                                             Clerk
                                             *
DONOVAN THOMAS                               *              TRAVIS COUNTY, TEXAS

                  MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes C & M JONES INVESTMENTS LP, Appellee, by and through their attorney

of record, who requests that the Court grant an extension of time to file Appellee's Reply Brief

and in support shows as follows:

                                                 I.

        The deadline for filing Appellants' Brief was on February 5, 2015.

                                                 II.

        Appellee is requesting an extension of 14 days to complete Appellee' s Brief because the

death of Appellee counsel's grandmother. Specifically, Appellee's counsel has had to travel out

of the area to attend services and make arrangements.   This is Appellee's additional extension

for time to file Reply Brief.

        WHEREFORE, PREMISES CONSIDERED, Appellants request an extension until

February 19, 2015.
                                                                Respectfully submitted,




                                                                ~
                                                                Attorney for Appellant
                                                                174 S. Guadalupe, Suite 106
                                                                San Marcos, Texas 78666
                                                                Telephone: 512-353-3803
                                                                Fax: 512-353-7483
                                                                cliffwmccormack@gmail.com
                                                                SBN 00792683

             SWORN TO AND SUBSCRIBED TO by Cliff McCormack on the 5th day of February
2015.

                                                                    -?J/J r1                      A
                                                            0~//1 ~·
                                                                                /         .   -
   ,,,,~~\· ~~;,,,     DAN MCCORMACK
  [.,~'Xt;::-~ Notary Public . State of Te xas         Notary Public, State ofTexas
  o '·.~ ...~~       M y CommiSS IOn Exp1res
  -=:.~;,.,,~~~.o        June 01,2015
     '''1111''''


                                               CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Motion has been delivered to Donovan
Thomason the s'" day of February 2015 via f~




                                                       Cliff McCormack

                                CERTIFICATE OF CONFERENCE

            I certify that I have previously con rred or attempted to confer with Donovan Thomas.




                                          Cliff McCormack




                                                            2